Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claims 1-3 include language reciting a positive contact with the body and therefore positively claiming the body, language such as “adapted to” should be used to avoid claiming positively contacting/ a positive connection to the body.  Also the claims recite an ultrasonic vibration “function” and an infrared radiation “function”, making it unclear exactly what a “function” is and what is included or excluded, is it merely just a vibration element or generator, or an infrared radiation element or generator or something different. Similarly with “near infrared radiation function” and “far infrared radiation function”. 
The claims are confusing in that the claim language is inconsistent with the specification making it unclear what elements and what.  The claims recite a contact part, a main body part and an irradiation part, however it is unclear exactly what these elements are.  The contact is part (2a), however the specification recites a gripper part (2b) but does not clearly recite what the main body part or the irradiation part are or how they are related to the gripper part.  Further the claims recite an infrared radiation function and an infrared irradiation part, however it is unclear what the difference between the two are in that they appear to be the same element. 
In claim 2, lines 16-18, “a recess-projection shape except a brush made of rubber…” does not appear to be proper grammar and does not read properly. 

The term “thick part” and “thin part” in claim 3 is a relative term which renders the claim indefinite. The term “thick part” and “thin part” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Also the “the recess-projection shape…”  and “the brush” lack positive antecedent basis. 

Further claim 4 recites a housing, however it is unclear what the difference between the housing and the contact part and the gripping part are, the claim appears to recite that the housing is a separate part from the contact part and gripping part, but it appears that they are the same elements. 
Further it is unclear what the difference between the gripping part and the main body part are in that they appear to be the same element.

Regarding claims 1-3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

In claim 8, line 4, it is unclear what “a frat part” is.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791